                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE

FREDDIE E. JUDD,                             )
                                             )
       Plaintiff,                            )
                                             )
VERSUS                                       )        DOCKET NO. 2:16-cv-0062
                                             )        JURY DEMANDED
MAGGIE BENNETT                               )
                                             )
       Defendants.                           )

                    RESPONSE OF DEFENDANT TO PLAINTIFF’S MOTION

                           FOR NEW TRIAL AND FOR SANCTIONS.

                                       INTRODUCTION

       The overwhelming preponderance of the evidence - - in fact, the clear and

convincing evidence at the trial - - was that the Defendant did not use excessive force in

violation of the Plaintiff’s constitutional rights.

       The Plaintiff had a full and fair trial. No credible evidence supported the

Plaintiff’s position in this case.

       There was no evidence, either testimonial, or from a documentary standpoint, that

alcohol or intoxication caused or contributed to any factor in this case.

                                             FACTS

       The following witnesses were introduced at trial with the synopsis of their

testimony:




                                                 1

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 1 of 17 PageID #: 1933
          1.     Sheila Scott: Sheila Scott, the Plaintiff’s long-time live-in girlfriend and

the actual owner of the L & J Market testified by deposition1 that the Defendant, Officer

Maggie Bennett, did not “throw” the Plaintiff, Freddie Judd, to the ground - - but rather

jerked him and he fell:

                 “Q.    And so Ms. Bennett grabbed him [Freddie Judd] by one arm –

                 A.     Uh-huh. [affirmative]

                 Q.     - - and said she was going to arrest him.

                 A.     Yeah.

                 Q.     And which arm did she grab him by?

                 A.     I don’t know. She just slung him around. He fell on his right
                        side.
                 Q.     All right. So when she grabbed his arm and pulled him, he
                        fell.

                 A.     He fell.”

                 (Deposition of Sheila Scott, pg. 32, lines 11-22, attached as Exhibit
          1.)

                 “Q.    He fell.

                 A.     Yes, when she jerked him around.

                 Q.     She didn’t throw him down to the ground?

                 A.     Oh, no, she don’t throw him. She jerked him.

                 Q.     All right. And then he fell?

                 A.     Yes.”

                 (Deposition of Sheila Scott, pg. 33, lines 1-7, attached as Exhibit 2.)

1   Sheila Scott was deceased by the date of the trial.
                                                 2

    Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 2 of 17 PageID #: 1934
        2.     Freddie Judd: Freddie Judd testified by deposition2 and admitted that

Officer Maggie Bennett had told him not to go near the store:

               “Q     My question is did Ms. Bennett tell you not to go near the
                      building?

               A.     Yes, sir.

               Q.     All right. And did you keep trying to go up to the building?

               A.     Yeah. If everything you owned was there, wouldn’t you be
                      trying to do all you could to save it? Sure you would. That’s
                      just nature.”

        (Deposition of Freddie Judd, pg. 74, lines 6-13, attached as Exhibit 3.)

        Mr. Judd admitted he defied Officer Bennett and went toward the store, anyway.

        3.     Tom Brown: Putnam County Fire Chief Tom Brown3 testified that when

he got arrived at the fire scene the fire was rapidly evolving with smoke low to the

ground, and that he instructed Officer Maggie Bennett to “get him out of here” referring

to the Plaintiff, Freddie Judd.

        Chief Brown testified that his firefighters had already broken into the store and

were about to make entry, so Mr. Judd’s claimed offer of keys was irrelevant and

meaningless. Chief Brown was a totally unbiased and unprejudiced witness.

        4.     Robert Haney: Paramedic Robert Haney testified that he had placed

himself between Mr. Judd and the building and had told Mr. Judd to go back to a position

of safety, but that Mr. Judd refused. Mr. Haney saw Officer Bennett tell Mr. Judd to go


2
  The Court permitted Mr. Judd to testify by deposition because of his age and infirmity.
3
  Chief Brown was Assistant Fire Chief at the time of this incident, but was in charge of
this scene.
                                              3

    Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 3 of 17 PageID #: 1935
back from the scene. Mr. Haney saw Officer Bennett grab Mr. Judd’s arm and observed

Mr. Judd “swat” at Officer Bennett immediately prior to her pulling him to the ground.

       5.     Officer Maggie Bennett: Officer Maggie Bennett testified that she told

Mr. Judd to get away from the store on multiple occasions. He refused. She advised him

that if he did not back away from the building and go to where the other spectators were,

she would take him into custody and set him in her patrol car for his own safety. When

he refused, she grabbed his arm and he turned and she thought that he swung at her. At

this time, she pulled him to the ground.

       Mr. Judd admitted that Officer Bennett could have thought he had “swung” at her:

              Q.     Did you try to hit Ms. Bennett that night? Did you swing at
                     her?

              A.     No, I ain’t never hit a woman in my life. No way.

              Q.     Did you swing at her with your left fist?

              A.     No, I had the keys in my hand. She might have thought I
                     was swinging at her, but I didn’t swing at her.” [Emphasis
                     ours.]

       (Deposition of Freddie Judd, pg. 108, line 14 -22, attached as Exhibit 4.)

       6.     Danny Holmes: Baxter Police Chief Danny Holmes. Chief Holmes did

not witness the incident, and no mention of alcohol or intoxication was mentioned.

       The Plaintiff introduced three alleged witnesses to the incident:

       1.     Melvin Wheeler: Melvin Wheeler testified that he had come to the store;

peeked in the window; had gone back and was coming back toward the store.




                                             4

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 4 of 17 PageID #: 1936
Mr. Wheeler admitted he did not see what caused Mr. Judd to go to the ground.

Accordingly, he could not corroborate any alleged excessive force.

       2.     Ethan Shanks: Ethan Shanks testified that Freddie Judd walked up behind

Officer Bennett; said something; and she immediately threw him to the ground without

saying anything to him. His testimony is contradicted by Freddie Judd; Paramedic

Haney; Officer Bennett; Sheila Scott and Gary Shanks. Respectfully, it defies common

sense that an officer would throw someone to the ground without saying anything, or

giving them any warning at all.

       3.     Gary Shanks: The Plaintiff’s last eyewitness was Gary Shanks. Gary

Shanks is the father of Ethan Shanks. He testified that Officer Bennett - - in her 7 month

pregnant condition - - picked Mr. Judd up off the ground - - to shoulder height - - and

body slammed him to the ground. This testimony totally defies common sense that a 7

month pregnant individual could even perform such a feat.

       He testified that this all occurred before the Fire Department arrived. This

testimony is contradicted by Fire Chief Tom Brown; Paramedic Robert Haney; Officer

Maggie Bennett; Freddie Judd; and Sheila Scott.

       The testimony of both Ethan Shanks and Gary Shanks are contradicted by - -

probably the one person who cared about Mr. Judd more than any other person - - his

long time live-in girlfriend Sheila Scott, who testified that Officer Bennett did not throw

Mr. Judd to the ground, but jerked him and he fell.

              “Q.    He fell.

              A.     Yes, when she jerked him around.
                                             5

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 5 of 17 PageID #: 1937
                Q.     She didn’t throw him down to the ground?

                A.     Oh, no, she don’t throw him. She jerked him.

                Q.     All right. And then he fell?

                A.     Yes.” [Emphasis ours.]

                (Deposition of Sheila Scott, pg. 33, lines 1-7, attached as Exhibit 2.)


       Plaintiff also introduced two of Mr. Judd’s daughters who knew no facts regarding

the incident.

       Defense Expert Phillip McClain did not touch on the issue of alcohol or

intoxication.

       Accordingly, in reviewing this testimony it can be seen that the clear and

convincing evidence supports the testimony of Officer Bennett; Fire Chief Brown; and

Paramedic Robert Haney and does not support the testimony of either Ethan Shanks, nor

Gary Shanks.

       The Plaintiff now claims that one sentence in the opening statement so corrupted

the jury that the jury ignored the Court’s instructions and charge, and all of the other

evidence, and rendered a Defendant’s verdict.

       This defies common sense and asks the Court to believe that 7 jurors - - who were

individually polled by the Court, totally ignored the Court’s instructions before the trial;

the Court’s instructions at the close of the trial; and ignored the Court’s repeated

admonition that no statement by a lawyer is evidence.



                                               6

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 6 of 17 PageID #: 1938
       The Plaintiff received a full and fair trial and did not carry the burden of proof on

any issue.

                              THE COURT’S INSTRUCTIONS.

       At the commencement of the Trial – before opening statements – the Court

advised the Jury that the statements of Counsel were not evidence and could not be

considered as evidence.

       During Plaintiff’s Counsel’s opening statement, the following was stated, in part:

              “Now, this is going to be a case of two different versions of the same facts.
       And when you have a case where you have one person that’s saying one thing and
       then you have all these eyewitnesses saying another, you really need to look at
       people’s credibility and their background. The defendant is going to tell a story
       that Freddie Judd was in a drunken rage, tried to punch her, alcohol
       everywhere. But then there will be the actual facts from the eyewitnesses you’ll
       hear from the neighborhood, and you’ll hear the medical records testimony, and
       everything else that proves all of that was not true. So when we’re talking about
       credibility, let’s talk about backgrounds. There’s Maggie Bennett…”.

       (Page 4, lines 9-21, attached as Exhibit 5.)


Plaintiff’s Counsel reiterated this theme with the following statement:

              “The way she was trying to get out of what she did is she created a report
       that we will read to you that says, like I said, Freddie came back with a closed fist
       and he tried to take a swing at me. And then when he came back to swing again, I
       had to grab him and threw him to the concrete. He was slurring his words.
       He was drunk. He was belligerent. The problem is we can prove all that not to
       be true even without eyewitness testimony.”

       (Page 9, lines 9-12, attached as Exhibit 6)




                                              7

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 7 of 17 PageID #: 1939
       It was not the Defendant’s position that Mr. Judd was drunk or in a drunken rage.

To respond Defense Counsel stated that alcohol and intoxication were “red herrings” and

had nothing to do with what transpired on the evening of the fire:

              “Look at the ---the records from Bethesda and Cookeville hospital in
       October of ’16 will be there. And you know, while I don’t think alcohol
       has a thing in the world to do with this, those records show that he had a
       past history of alcohol abuse. But that’s nonsense. We’re not trying to
       prove anybody used alcohol that night or was intoxicated, but they did
       smell alcohol on his breath. That’s just a red herring. They want to make
       you think that that’s what this lawsuit is about, and it doesn’t have a thing
       in the world to do with it.”

       (Page 11, lines 22-25 and page 12, lines 1-6, attached as Exhibit 7.)


       Defense Counsel mistakenly stated – in one sentence only – that in the past there

was a history of alcohol abuse. The context of the entire statement was that this incident

and entire lawsuit was not about alcohol, at all.

       This Court interpreted this one sentence to be a violation of a portion of a ruling

on various Motions in Limine from March 24, 2021. A recess was called and the Court

ruled that this was a violation of the ruling, noted that no relief was sought by plaintiff’s

counsel, and asked that defense counsel and plaintiff’s counsel fashion a curative

instruction. Defense counsel handwrote one, submitted it to plaintiff’s counsel, who

approved, and it was submitted to the Court. The Court then recalled the jury and gave

the following curative instruction:

               “Ladies and gentlemen of the jury, during Mr. Rader’s opening
       statement he stated that Mr. Judd’s medical records show he had a past
       history of alcohol abuse. That statement was improper. Mr. Judd’s history
       of - - history of drinking alcohol, whether true or untrue, has no relevance
       to this case. And any statements about Mr. Judd’s alleged history of using
                                              8

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 8 of 17 PageID #: 1940
       alcohol is not at all relevant to the only issue in this case, which is whether
       Ms. Bennett used excessive force on Mr. Judd on August 29, 2015. Any
       even more, this reference to Mr. Judd’s alleged past medical history is not
       evidence. Remember, I told you in the beginning of the case what the
       lawyers say is not evidence.

              The reason I’m focusing on this specific statement is because the
       parties argued about this issue prior to trial and whether this evidence was
       relevant to the case. And I ruled before the trial that it was not.

               Ladies and gentlemen of the jury, I hereby instruct you that whether
       Mr. Judd did or did not have a history of alcohol abuse is totally irrelevant
       to this case. You shall not consider it in any way in your deliberations. It
       was completely improper for Mr. Rader to have referenced his belief that
       Mr. Judd had a history of alcohol abuse. Again, that will be repeated in the
       final instructions.” (Exhibit 8)


       That concluded the first day of the trial, April 27, 2021

       The Trial resumed the following day, April 28, 2021. The plaintiff presented his

witnesses and rested his case mid to late afternoon.

       There was absolutely no mention of past alcohol use by the plaintiff.

       The defendant called Fire Chief Brown and Paramedic Robert Haney.

       Again, there was no mention of past alcohol use by the plaintiff.

       The trial recessed until the following day, April 29, 2021.

       The defendant called its last two witnesses, Baxter Police Chief Holmes and

Phillip McClain. Again, there was no mention of Mr. Judd’s past alcohol use.

       Accordingly, one sentence, two days previously was the one and only mention of

any past alcohol use.

       During final arguments there was no mention of past alcohol use.

       Importantly, at trial – not a single witness mentioned past alcohol use.
                                              9

  Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 9 of 17 PageID #: 1941
      Not a single documentary exhibit mentioned past alcohol use.

      There was absolutely no evidence of past alcohol use.

      The Court again charged the jury that statements of lawyers were not evidence and

went so far as to specifically mention that the one sentence in the opening statement was

not evidence and should not be considered.

             “The lawyers’ statements and arguments are not evidence.”

             “. . sometimes I ordered you to disregard things that you saw or
      heard, or I struck things from the record. You must completely ignore all
      of these things. Do not even think about them.”

               “Evidence does not include any statement of the attorneys during the
      trial, including their opening and closing arguments.”

              “Evidence also does not include answers, statements, or comments
      made by the attorneys that I ordered stricken. You are to treat anything that
      I struck from the record as if you had never heard it.

              For example, Mr. Rader stated in his opening statement that
      Mr. Judd’s medical “records show he had a past history of alcohol abuse.”
      That statement was improper and Mr. Judd’s history of drinking alcohol,
      whether true or untrue, has no relevance to this case. And any statements
      about Mr. Judd’s history of using alcohol is not relevant to the only issue in
      this case, which is whether Ms. Bennett used excessive force on Mr. Judd
      on August 29, 2015. And even more, this reference to Mr. Judd’s alleged
      history is not evidence. Again, I instruct you that whether Mr. Judd did or
      did not have a history of alcohol abuse is totally irrelevant to this case, and
      you shall not consider it in any way in your deliberations.” (Exhibit 9)


      The Court specifically asked the plaintiff’s attorneys if they had any objection to

the charge. They affirmatively said that they did not. (Exhibit 10)

      The Jury retired with the printed charge of the Court and all the exhibits.




                                             10

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 10 of 17 PageID #: 1942
       The Jury reached a unanimous verdict and reported to the Court. The Jury was

individually polled and each Juror stated that this was their own verdict.

       The Plaintiff’s Counsel raised no objection.

                                  LAW AND ARGUMENT

       This Court recently considered alleged misconduct in Snodgrass-King Pediatric

Dental Associates, P. c. v. Dentaquest USA Insurance Co. 295 F. Supp. 3d 843 (2018).

In Dentaquest this Court observed:

       DentaQuest moves for a new trial because Snodgrass–King’s counsel
       violated the Court’s orders. (Doc. No. 414 at 14.) The relevant question
       under Rule 59 is “whether misconduct in a trial of a cause of action is of
       such a nature that a fair or impartial verdict cannot be reached.” City of
       Cleveland v. Peter Kiewit Sons’ Co., 624 F.2d 749, 756 (6th Cir. 1980)
       (quoting Travelers Fire Ins. Co. v. Ranney–Davis Mercantile Co., 173 F.2d
       844, 851 (10th Cir. 1949) ). In determining whether “there is a reasonable
       probability that the verdict of a jury has been influenced by improper
       conduct, ... a court must examine ... the totality of the circumstances,
       including the nature of the comments, their frequency, their possible
       relevancy to the real issues before the jury, the manner in which the parties
       and the court treated the comments, the strength of the case (e.g., whether it
       is a close case), and the verdict itself.” Id. (internal quotations omitted).
       [37]
           Here, Snodgrass–King’s attorneys mentioned the contract value twice
       during the course of the trial, and the Court gave a curative instruction.
       (Doc. No. 404 at 225.) When the Court denied the motion for a mistrial, it
       noted that “we don’t have ... consistent conduct regarding the $38 million
       reference.” (Id. at 205); see McMillan v. Castro, 405 F.3d 405, 412 (6th
       Cir. 2005) (“[D]istrict courts should issue a curative instruction at the time
       counsel raises an objection to specific questioning or conduct that could be
       viewed as hostile or biased.”). After weighing the City of Cleveland factors,
       and based on the Court’s observations at trial as well as its review of the
       record itself, the Court does not believe the jury was prejudiced by the
       amount DentaQuest received from TennCare under their contract. As such,
       it conditionally denies a new trial on this ground.

Snodgrass at p. 871.

                                             11

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 11 of 17 PageID #: 1943
       In the instant case there was one misstatement in the opening statement.

There was no objection from Plaintiff’s counsel at all, and certainly no request for

a mistrial.

       While no objection was raised after Defense Counsel’s opening statement, the

Court gave immediate emphatic curative instructions. There was not persistent

“misconduct”. In fact, just the opposite. No further mention of past alcohol use was ever

mentioned by any lawyer, witness, or in any exhibit.

       Moreover, a further curative instruction was given two days later in the final

charge to the jury. Again, there was never any objection from Plaintiff’s counsel, and no

request for a mistrial was made.

       In examining the totality of the circumstances, this was a single isolated sentence

that, taken in context, clearly stated that alcohol was not an issue in this case. This

statement had no relevance to the issues in this case. The context of the sentence, itself,

verifies that past alcohol use was not relevant, but that alcohol use, in general was a “red

herring” and had nothing to do with the incident before the Court. A review of the

witnesses clearly demonstrates that alcohol was not an issue – it was the force used by

Officer Bennett when she pulled Mr. Judd to the ground.

       This Court used the factors from City of Cleveland v. Peter Kiewit Sons’ Co.,

624 F. 2d 749 (1980). When these same factors are applied to this case, a new trial

should not be granted.

       In Smith v. Rock-Tenn Services, Inc., 813 F. 3d 298 (2016) Judge John T. Nixon

denied a motion for new trial based on misconduct. The Sixth Circuit affirmed:
                                              12

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 12 of 17 PageID #: 1944
        Finally, in Plaintiff’s opening and closing statement, counsel stated that
        Plaintiff was unable to come back to work, lost his short-term disability
        insurance, “lost his job,” and “ultimately had to leave work” due to the
        harassment. (R. 108, Trial Tr. at Page ID 1191–92.) To merit a new trial,
        Defendant must show “a reasonable probability that the verdict of the jury
        has been influenced” by the improper conduct of Plaintiff’s counsel.
        Innovation Ventures, LLC v. N2G Distrib., Inc., 763 F.3d 524, 542 (6th
        Cir.2014). We require a heightened showing of prejudice when, as here, a
        party fails to object. Balsley, 691 F.3d at 761. With only the hostile work
        environment claim proceeding to trial, counsel should not have made these
        comments. However, the district court cured this error by instructing the
        jury prior to opening and closing statements that the arguments of counsel
        are not evidence. See id. at 765 (heightened showing of prejudice unmet
        where improper comments were short relative to lengthy closing statement
        and district court issued an instruction that counsel’s arguments were not
        evidence). Viewing the totality of the circumstances, we believe that the
        district court did not abuse its discretion in denying Defendant’s motion for
        a new trial.

Smith at p. 315.

        Significantly, as in the instant case – where there was only one inappropriate

sentence, the Sixth Circuit observed: “However, the district court cured this error by

instructing the jury prior to opening and closing statements that the arguments of counsel

are not evidence. See id. at 765 (heightened showing of prejudice unmet where improper

comments were short relative to lengthy closing statement and district court issued an

instruction that counsel’s arguments were not evidence).

        The curative instructions by this Court – at two specific instances – coupled with

the “one sentence” remark – as well as the instruction that “statements and arguments of

counsel are not evidence” resolved any possible prejudice considering the context of this

case.




                                             13

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 13 of 17 PageID #: 1945
       In Troyer v. T. John E. Productions, Inc., 526 Fed.Appx. 592 (2013), the Sixth

Circuit was presented with an alleged attorney misconduct. In affirming the denial of a

new trial the Sixth Circuit held:

       Plaintiffs also claim they are entitled to a new trial based on arguments and
       improper comments made by Defendants’ counsel during the trial.

       “Misconduct by an attorney that results in prejudice may serve as a basis
       for a new trial. The burden of showing prejudice rests with the party
       seeking the new trial, and district courts have broad discretion in deciding
       whether to grant a motion for new trial.” Fuhr v. Sch. Dist. of Hazel Park,
       364 F.3d 753, 759 (6th Cir.2004) (internal quotation marks and citation
       omitted). Accordingly, Plaintiffs “must show both that the ... argument[s]
       w[ere] improper and that [they] w[ere] prejudiced by the impropriety, that
       is, that there is a reasonable probability that the jury’s verdict was
       influenced by the improper argument[s].” Id. at 760.

       **3 [3] Plaintiffs have failed to demonstrate a reasonable probability that the
       jury was improperly influenced by the arguments and comments by
       Defendants’ counsel during the trial. Plaintiffs’ assertions alone are not
       enough to establish a reasonable probability of improper influence. See id.
       at 760. Moreover, the district court instructed the jury that “if what [the
       lawyers] say is different from what I say, you must follow what I say ...
       [t]he lawyers’ statements and arguments are not evidence ...” To the extent
       there was any potential prejudice from the comments or actions, it was
       cured by the district court’s instruction to the jury. See Holmes v. City of
       Massillon, 78 F.3d 1041, 1046–47 (6th Cir.1996) (holding that a motion for
       a new trial should be denied if prejudice is cured by jury instructions). A
       jury is presumed to have followed instructions correctly. Conwood Co. v.
       U.S. Tobacco Co., 290 F.3d 768, 794 (6th Cir.2002), cert. denied, 537 U.S.
       1148, 123 S.Ct. 876, 154 L.Ed.2d 850 (2003). Because the alleged
       improper arguments and comments did not adversely affect the fairness of
       Plaintiffs’ trial, the district court did not *526 abuse its discretion in
       denying Plaintiffs’ motion for a new trial on this ground.

Troyer at 525.

       In this case this Court gave not one but two emphatic curative instructions. The

jury is presumed to have followed these instructions correctly. It is respectfully

                                             14

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 14 of 17 PageID #: 1946
submitted that the plaintiff has failed to demonstrate a “reasonable probability” that the

jury was improperly influenced by one sentence in the opening statement of defense

counsel after two emphatic curative instructions – and after there was no proof or other

mention of the matter over the two days of proof that commenced the following day.

       Accordingly, the Plaintiff is not entitled to a new trial, and even the one sentence

taken in context, demonstrates that it had no bearing whatever on the outcome of the

case. The statement was in a paragraph indicating that alcohol and intoxication had

nothing to do with this case. The Court, in the strongest possible manner, instructed the

jury to disregard any past alcohol use of the Plaintiff, both before any evidence was

introduced in the case and at the conclusion of the case.

       No witness testified about any alcohol use of the Plaintiff, and no documentary

evidence was introduced that contained any evidence of alcohol use by the Plaintiff that

had any bearing on the circumstances of August 29, 2015.

       Plaintiffs’ attorneys claim that the fact that the jury only took about an hour to

decide this case shows prejudice. It is respectfully submitted that the clear and convincing

evidence in this case demonstrated that Officer Bennett did not use excessive force when

Mr. Judd was pulled to the ground when he defiantly continued to approach the burning

store in spite of the verbal warnings from Fire Chief Brown; Paramedic Haney and

Officer Bennett. Mr. Judd acknowledged that he was instructed by Officer Bennett not to

go to the burning store – but persisted:

              “Q     My question is did Ms. Bennett tell you not to go near the
                     building?

                                             15

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 15 of 17 PageID #: 1947
              A.     Yes, sir.

              Q.     All right. And did you keep trying to go up to the building?

              A.     Yeah. If everything you owned was there, wouldn’t you be
                     trying to do all you could to save it? Sure you would. That’s
                     just nature.”

       (Deposition of Freddie Judd, pg. 74, lines 6-13, Exhibit 3.)


                                       CONCLUSION

       The plaintiff has failed to demonstrate a reasonable probability that prejudice

resulted from one sentence, and that the jury disregarded the emphatic curative

instructions given – not once, but twice.

       It is respectfully submitted that the motion for a new trial and for sanctions should

be denied.

                                            Respectfully submitted,

                                            MOORE, RADER,
                                            FITZPATRICK & YORK, P.C.

                                            By s/Daniel H. Rader, III B.P.R. No.002835
                                                  DANIEL H. RADER, III
                                                  Attorneys for Defendants
                                                  Maggie Bennett
                                                  P. O. Box 3347
                                                  Cookeville, TN 38502
                                                  (931-526-3311)




                                              16

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 16 of 17 PageID #: 1948
                                            MOORE, RADER,
                                            FITZPATRICK AND YORK, P. C.

                                            By s/Randall A. York, B.P.R.No. 010166
                                                  RANDALL A. YORK
                                                  Attorneys for Defendants
                                                  Maggie Bennett
                                                  P. O. Box 3347
                                                  Cookeville, TN 38502
                                                  (931-526-3311)


                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing pleading was filed electronically on
June 2, 2021. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. All other parties will
be served by regular U.S. Mail. Parties may access this filing through the Court’s
electronic filing system.

       Mr. Richard E. Collins
       Mr. Dan Stanley
       Stanley, Kurtz & Collins, PLLC
       Cable Piano Building
       422 S. Gay Street, Suite 301
       Knoxville, TN 37902

       Dated this the 2nd day of June, 2021.


                                            MOORE, RADER,
                                            FITZPATRICK & YORK, P.C.

                                            By s/Daniel H. Rader, III B.P.R. No.002835
                                                  DANIEL H. RADER, III
                                                  Attorneys for Defendant
                                                  Maggie Bennett




                                               17

 Case 2:16-cv-00062 Document 206 Filed 06/02/21 Page 17 of 17 PageID #: 1949
